ANNIE REBECCA ELLIOTT
                                                              DISTRICT CLERK

                                             MAILING                                     PHYSICAL
                                         301 Jackson Street                    1422 Eugene Heimann Circle
                                      Richmond, Texas 77469                      Richmond, Texas 77469 FILED IN
                                     Telephone: (281) 341-4502                  Facsimile: (281)1st COURT OF APPEALS
                                                                                                 341-4519
                                                          http://www.fortbendcountytx.gov           HOUSTON, TEXAS
                                                          Departments – District Clerk             7/8/2015 11:32:38 AM
 
                                                                                                   CHRISTOPHER A. PRINE
July 08, 2015                                                                                              Clerk

To: The Clerk of the Court of Appeals for the First Court of Appeals Supreme Judicial District (Civil Appeal)

Trial Court No:     13-DCV-208485                      From the 400th Judicial District Court Fort Bend County, Texas

Judge Presiding: Maggie Perez-Jaramillo                Court Reporter: Karen Rothman

Appellant(s):                                                      Appellee(s):
                                                           VS
Pablo Rion Y Asociados, S.A. De C.V.                               David Dauajare and Gabriela Martinez De Dauajare

Attorney for Appellant(s)                                        Attorney For Appellee(s)
Daniel W. Jackson                                                Jennette E Deponte
    SBN: 00796817                                                  SBN: 00795935
The Jackson Law Firm                                             Mccathern Mooty Hyde Grinke Llp
3900 Essex Lane Suite 1116                                       3710 Rawlins Suite 1600
Houston TX 77027                                                 Dallas TX 75219
Telephone: 713-522-4435                                          Telephone: 214-741-2662
Facsimile: 713-527-8850                                          Facsimile:      214-741-4717
E-mail: daniel@jacksonlaw.tx.com                                 E-mail: jdeponte@mccathernlaw.co
Attorney for:     Pablo Rion Y Asociados, S.A. de C.V.,          Attorney for:     David Dauajare, Appellee
                  Appellant

Date of Judgment/Appealable Order:                                  Nature of Action:
April 07, 2015                                                      Contract - Consumer/Commercial/Debt
Disposition of Case: Dismissed by Plaintiff/Non-Suit/Final          Jury Trial: No
Plaintiff’s Motion to Modify, Correct, or Reform Or for New Trial Filed on: May 7, 2015
Notice of Appeal Filed On: July 06, 2015


Signed, on this the 8th day of July, 2015.

                                                                  ANNIE REBECCA ELLIOTT
                                                                  FORT BEND COUNTY DISTRICT CLERK
                                                                  301 JACKSON, RICHMOND, TEXAS 77469

                                                                  By:      /s/ Petra Lozano
                                                                           Deputy District Clerk Petra Lozano
                                                                           Telephone: (281) 341-4502



Electronically Filed with the First Court of Appeals

cc:        Daniel W. Jackson, Attorney at Law
           Jennette E Deponte, Attorney at Law
           Karen Rothman, Court Reporter